          Case 1:20-cv-00908-NONE-EPG Document 14 Filed 09/02/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     RUSSELL S. GRANT,                                No. 1:20-cv-00908-NONE-EPG (PC)
11
                   Plaintiff,                         ORDER ADOPTING FINDINGS AND
12                                                    RECOMMENDATIONS
           v.
13                                                    (Doc. Nos. 1, 3 & 13)
     BORGES, et al.,
14
                   Defendants.
15
16          Russell Grant (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
17   this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a United
18   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
19          On July 7, 2020, the assigned magistrate judge issued findings and recommendations,
20   recommending that:
21                  1. This case proceed on Plaintiff’s claim against defendant Rios for
                    excessive force in violation of the Eighth Amendment, and that all other
22                  claims against defendant Rios be dismissed;
23                  2. The remainder of Plaintiff’s claims, which arose from incidents
                    occurring at California Institution for Men, be severed from Plaintiff’s
24
                    claims against defendant Rios and transferred to the United States
25                  District Court for the Central District of California; [and]

26                                              ***
                    4. Plaintiff’s motion for a preliminary injunction and a temporary
27                  restraining order be denied, without prejudice.
28

                                                      1
             Case 1:20-cv-00908-NONE-EPG Document 14 Filed 09/02/20 Page 2 of 3



 1   (Doc. No. 13 at 12.)
 2            Plaintiff was provided an opportunity to file objections to the findings and
 3   recommendations. The deadline for filing objections has passed and plaintiff has not filed
 4   objections or otherwise responded to the findings and recommendations.
 5            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this
 6   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 7   the court finds the findings and recommendations to be supported by the record and proper
 8   analysis.
 9            Accordingly, THE COURT HEREBY ORDERS that:
10            1.     The findings and recommendations issued on July 7, 2020 (Doc. No. 13), are
11                   ADOPTED in full;
12            2.     This case proceed on plaintiff’s claim against defendant Rios for excessive use
13                   of force in violation of the Eighth Amendment, and that all other claims against
14                   defendant Rios are dismissed;
15            3.     The remainder of plaintiff’s claims, which arose from incidents occurring at
16                   California Institution for Men, are severed from plaintiff’s claims against
17                   defendant Rios and transferred to the United States District Court for the Central
18                   District of California;
19            4.     The Clerk of Court is directed to transmit a copy of plaintiff’s complaint (Doc.
20                   No. 1), plaintiff’s motion to proceed in forma pauperis (Doc. No. 5), plaintiff’s
21                   trust account statement (Doc. No. 10), the screening findings and
22                   recommendations (Doc. No. 13), and this order to the United States District
23                   Court for the Central District of California;
24   /////
25   /////
26   /////
27   /////
28   /////

                                                      2
         Case 1:20-cv-00908-NONE-EPG Document 14 Filed 09/02/20 Page 3 of 3



 1        5.    Plaintiff’s motion for a preliminary injunction and a temporary restraining order
 2              (Doc. No. 3) is denied, without prejudice; and
 3        6.    This case is referred back to the magistrate judge for further proceedings.
 4
     IT IS SO ORDERED.
 5
 6     Dated:   September 2, 2020
                                                     UNITED STATES DISTRICT JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 3
